Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34           Desc
                                      Exhibit E Page 1 of 10




                                            EXHIBIT E


                         AGREEMENT FOR JON RUSSELL TO EXECUTE
                         AND IMPLEMENT LAKESHORE FARMS, INC.’S
                      CONFIRMED CHAPTER 11 PLAN OF REORGANIZATION

       This Agreement is entered this        day of                           , 2019 by and
between Jon Russell, Sarah Russell, Lakeshore Farms, Inc. and Frontier Bank (individually, a
“Party” and collectively, the “Parties”) for Jon Russell to execute and implement Lakeshore
Farms, Inc.’s confirmed chapter 11 plan of reorganization.

                                          DEFINITIONS

           “Russell” means Jon Russell.

           “Debtor” collectively, means Lakeshore Farms, Inc. and the reorganized Debtor.

           “Bank” means Frontier Bank fka Richardson County Bank & Trust Company.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Western District
of Missouri in which the Debtor filed for relief in the case captioned In re Lakeshore Farms,
Inc., Debtor, Case Non. 18-50077.

       “Disclosure Statement” means the chapter 11 disclosure statement submitted by the
Debtor to the Court, together with the Debtor’s financial projections, which is approved by the
Bankruptcy Court.

       “Plan” means the chapter 11 plan of reorganization that is confirmed by a final and non-
appealable order of the Bankruptcy Court.

        “New Value” means the funds that Russell and/or Sarah Russell expect to receive in
annual Farm Service Agency subsidy payments, which Russell and Sarah Russell have agreed
under the terms of this Agreement and through the Plan to give each year to the Debtor in order
that the Debtor may pay its operating expenses and make its payments to creditors as and when
required under the terms of the Plan.

      “Lease Agreement” means the equipment lease agreement between the Debtor, as lessor,
and Russell, as lessee, which is more fully described Exhibit attached to and incorporated as
{9449/001/SETTL/01549526;2 }                      1
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34   Desc
                                      Exhibit E Page 2 of 10


part of the Disclosure Statement.

       “Lakeshore Equipment” means the equipment owned by the Debtor which is the subject
of and described more particularly in the Lease Agreement.




{9449/001/SETTL/01549526;2 }                    2
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34             Desc
                                      Exhibit E Page 3 of 10




          “Loan Documents” means those loan documents that are more fully described in Exhibit
      attached to and incorporated as part of the Disclosure Statement.

                                           RECITALS

        On February 28, 2018 the Debtor filed a Chapter 11 Reorganization Proceeding pursuant
to Title 11 of the United States Code;

       On December 18, 2018 the Debtor filed a Plan of Reorganization and Disclosure
Statement;

        Under the Loan Documents, the Bank has a duly perfected first lien on all of the Debtor’s
assets, except for the Debtor’s 2018 and subsequent years’ crops and the proceeds resulting from
the sale of such crops, in which the Bank holds a perfected junior lien;

       All revenues generated from the farming operations contemplated under the Plan and
corresponding accounts receivable constitute the Bank’s cash collateral as defined by 11 U.S.C.
§ 363(a) of the United States Bankruptcy Code;

        Pursuant to the terms of the Plan, the Bank has an allowed secured claim in the amount of
$1,300,000.00 and an allowed unsecured claim in the amount of $1,333,748.93, which claims
shall be treated by the Debtor pursuant to the terms of the Plan;

        Pursuant to the terms of the Plan, Russell, individually, shall execute and implement the
Plan, subject to the terms and conditions of this Agreement; and

       Russell, individually, has agreed to enter into this Agreement specifically to enable the
Debtor to pay its operating expenses and make its payments to creditors as and when required
under the terms of the Plan.

        NOW THEREFORE, in consideration of the mutual covenants between and among the
Parties, the sufficiency of which is hereby acknowledged by the Parties, it is hereby stipulated
and agreed as follows:

1. Recitals. The above Definitions and Recitals shall have the same force and effect as if set
   forth in full in the body of this Agreement.

2. Bank Account/Revenues From Farm Operations. During the term of the Plan, Russell, as an
   individual, shall establish and maintain a bank account at a financial institution that is insured


{9449/001/SETTL/01549526;2 }                     3
 Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34           Desc
                                       Exhibit E Page 4 of 10



      by the FDIC up to the insurable limit of the FDIC, in his name alone, in which all revenues
      from the farm operations contemplated under the Plan shall be deposited and from which all
      expenses for such operations shall be paid (the “Bank Account”). No funds from sources
      other than such farm operations shall be deposited with or otherwise comingled with the
      revenues from the farm operations.

 3. Russell Loan Documents. Contemporaneous with Russell’s and Sarah Russell’s execution of
    this Agreement, Russell and Sarah Russell shall execute and deliver to the Bank such loan
    documents, instruments, and agreements as are necessary to give the Bank: (a) a first priority
    lien against the Bank Account; (b) certain control over the Bank Account through a deposit
    account control agreement; (c) assignment of crop insurance claims subject only to the prior
    interest under the ARM Loan (described below); (d) a leasehold deed of trust on Russell’s
    interest in the land leasehold interest as a tenant under the Farm Land Leases (further
    described below); and (e) a security interest in the crops growing on the farm land leased
    under the Farm Land Leases subject only to the first priority security interest under the ARM
    Loan (described below). The form of such documents, instruments, and agreements are
    collectively attached hereto as Exhibit 1.

 4. Russell’s Required New Value Contributions.

 Russell and/or Sarah Russell shall make New Value contributions to the Debtor in amounts
sufficient to make all payments under the Lakeshore Plan which Russell and/or Sarah Russell
project to be in the approximate amounts of the New Value contributions detailed in Exhibit B2 of
the Debtor’s Disclosure Statement
            a. .

 The New Value contributions shall come from the Farm Service Agency subsidy payments
received by Russell and/or Sarah Russell and or other sources as needed.


            b. Within ten (10) days after Russell’s receipt of each Farm Service Agency subsidy
               payment, Russell and Sarah Russell, as applicable, shall submit a report to the Bank
               showing the amount of such payment and include any corresponding statements or
               other documents concerning such payment.

 5. Post-Confirmation Loan. Russell, individually, shall obtain a loan from Agrifund, LLC and
    its participating distributor, Agri-Next 3F Farms (the “Arm Loan”) at such intervals and in
    such amounts that are sufficient for Russell to remit payments to the Debtor in order that the
    Debtor may pay its operating expenses and also timely and fully make payments to creditors
    as and when provided for under the terms of the Plan.

 6. Farm Land Leases. During the term of the Plan, Russell shall, as an individual, enter into
 {9449/001/SETTL/01549526;2 }                      4
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34            Desc
                                      Exhibit E Page 5 of 10


     and renew as necessary land leases to lease all of the farm land that was previously leased by




{9449/001/SETTL/01549526;2 }                     5
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34            Desc
                                      Exhibit E Page 6 of 10



     the Debtor under land leases signed by the Debtor in 2018, which leases are generally
     described in Section VI of the Disclosure Statement (the “Farm Land Leases”).

7. Guaranty of Plan Payment Shortfalls. Russell and Sarah Russell absolutely and
   unconditionally, jointly and severally, guaranty full and punctual payment of the payments to
   be made to the Bank as and when provided under the terms of the Plan.

8. Taxes. Russell and Sarah Russell shall remain current on all applicable federal, state, and
   local taxes and file all tax returns on a timely basis.

9. Crop Insurance. During the term of the Plan, Russell shall maintain and keep in force crop
   insurance on all crops of the farm operations on the same terms and conditions and for the
   same coverage amounts that the Debtor maintained and had in force at the time the Plan was
   confirmed.

10. Russell Personal Financial Statements. Russell agrees to provide the Bank with a personal
    financial statement in a form acceptable to the Bank within ten (10) business days after June
    1 and December 31 of each calendar year, for the prior six month period, that detail the
    income and expenses of Russell’s farming operation. Such personal financial statements
    shall include, at a minimum, an income statement, balance sheet, and sources and uses of
    funds statement. Russell shall produce with such personal bank statements the bank
    statements for the Bank Account for the corresponding reporting period.

     Such personal financial statements and bank statements shall be provided to the Bank until
     all payments to be made to the Bank under the Plan have been paid in full.

11. Incorporation Into Plan; Bankruptcy Court Approval. This Agreement shall be attached as an
    exhibit to and incorporated as part of the Plan. This Agreement is subject to Bankruptcy
    Court approval.

12. Remedy Upon Default. In the event of a default of any provision of this Agreement, the
    Bank shall give Russell written notice of such default. Russell shall have fifteen (15) days
    after receipt of such notice to fully cure the default. If such cure is not timely made, the
    Bank shall have all rights available under applicable law to enforce its rights under the Loan
    Documents, including, but not limited to, collection of the underlying debt and possession of
    the collateral securing the debt, without the necessity of seeking relief from the Bankruptcy
    Court.

13. The Loan Documents. Nothing contained in this Agreement shall act as a waiver, release or
    otherwise modify any provision of the Loan Documents.


{9449/001/SETTL/01549526;2 }                     6
Case 18-50077-btf11               Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34         Desc
                                         Exhibit E Page 7 of 10




14. Entire Agreement. This Agreement constitutes the entire agreement between and among the
    Parties concerning the subject matter hereof, and there are no other understandings,
    representations or agreements, oral or otherwise, concerning the Agreement except as
    expressly set forth in writing herein.

15. Bankruptcy Court Jurisdiction. Each of the Parties hereby irrevocably consents to the
    jurisdiction of the Bankruptcy Court with respect to any action to approve or enforce the
    terms and provisions of this Agreement and expressly waives any right to commence any
    action in any other forum or to contest the jurisdiction of the Bankruptcy Court.

16. Notices. All notices and other communications under this Agreement shall be in writing and
    shall be deemed duly given: (a) when delivered if personally delivered to the recipient; (b)
    when transmitted by telecopier or facsimile device during normal business hours, provided
    such device is capable of generating a written confirmation of such transmission and receipt
    and an original is deposited in first class mail within two (2) business days thereafter
    addressed as set forth below; (c) on the first business day following deposit to an overnight
    delivery service, provided delivery is confirmed by the delivery service; or (d) on the earlier
    of actual receipt or three (3) days following deposit in United States registered or certified
    mail, postage prepaid and return receipt requested, addressed to the parties as set forth below.
    Any Party may change their address for notices by giving written notice to the other Parties
    in the manner set forth above.

                      If to Jon Russell:            Jon Russell




                      If to Sarah Russell:          Sarah Russell




                      If to Lakeshore Farms, Inc.




                      If to the Bank:        Doug Ayer
                                             17002 Marcy Street, Suite 120
                                             Omaha, Nebraska 68118


{9449/001/SETTL/01549526;2 }                           7
Case 18-50077-btf11              Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34         Desc
                                        Exhibit E Page 8 of 10



                                         dayer@frontbank.com

                      With a copy to:    Levy Craig Law Firm
                                         4520 Main Street, Suite 1600
                                         Kansas City, Missouri 64111
                                         Attn: Michael M. Tamburini
                                               mtamburini@levycraig.com

17. No Joint Venture. This Agreement shall not be deemed to create any joint venture or
    partnership between or among the Parties or to render the Parties joint venturers or partners.

18. Interpretation. Section headings in this Agreement are for convenience of reference only and
    shall not affect the meaning or interpretation of any provision of this Agreement.

19. Waiver. No waiver of any provision of this Agreement shall be binding unless executed in
    writing by the party making the waiver. No waiver of any provision of this Agreement shall
    be deemed to constitute a waiver of any other provision, whether or not similar, nor shall any
    waiver constitute a continuing waiver unless the written waiver so specifies.

20. Time. Time is of the essence for this Agreement. All references in this Agreement to “days”
    shall mean calendar days unless expressly referred to as “business days.” If the day for
    performance of any obligation under this Agreement is a Saturday, Sunday or legal holiday,
    then the time for performance of that obligation shall be extended to the first following day
    that is not a Saturday, Sunday or legal holiday.

21. Amendments; Modification; Waiver. This Agreement may not be modified, superseded,
    extended, terminated or amended and no provision hereto may be waived except by a writing
    signed by the Parties.

22. Severability. The provisions of this Agreement shall be deemed severable, and the invalidity
    or unenforceability of any provision shall not affect the validity or enforceability of the
    remaining provisions of the Agreement, except as provided herein. If any provision of the
    Agreement is invalid or unenforceable, a suitable and equitable provision shall be substituted
    in order to accomplish the intent and purpose of the invalid or unenforceable provision.

23. Terms Read and Understood. The signatories to this Agreement certify that they have read
    this Agreement, have conferred with counsel and fully understand all of the terms, and the
    Parties acknowledge and represent that they enter into this Agreement of their own free will,
    and not from any representation, commitment, promise, pressure or duress from any other
    party.




{9449/001/SETTL/01549526;2 }                      8
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34               Desc
                                      Exhibit E Page 9 of 10



24. Authorization. The person who executes this Agreement by or on behalf of each respective
    Party warrants and represents that she or he has been duly authorized and empowered to
    execute and deliver this Agreement on behalf of such Party.

25. Relationship. Russell and the Bank are independent contracting parties. Nothing contained
    in this Agreement will create a partnership, joint venture, fiduciary, or employment
    relationship between Russell and the Bank. Neither Russell or the Bank have the power or
    authority to act on behalf of the other or in the other’s name directly or indirectly in any
    manner. The Bank will not be responsible for any debts, liabilities, or obligations Russell
    contracts or incurs in carrying out Russell’s farming operations.

26. Plan Confirmation Order; Conflict. No provision of this Agreement shall constitute or be
    deemed to waive, amend or otherwise modify any provision of the Order of the Bankruptcy
    Court confirming the Plan.

27. Signatures. This Agreement may be executed in one or more counterparts, each of which
    shall be deemed an original, but all of which together shall constitute one and the same
    instrument. Facsimile, pdf, and/or electronic signatures shall be treated in all manner and
    respects as a binding and original document, and the signature of any Party shall be
    considered for these purposes as an original signature.

28. Anti-Assignment. Neither this Agreement nor any of the rights, interests or obligations
    under the Agreement shall be assigned, in whole or in part, by operation of law or otherwise
    by any Party without the prior written consent of all of the Parties. Such assignment or
    transfer, if any, shall not relieve Russell of his obligations under this Agreement in the event
    that the assignee or transferee should default under this Agreement.

29. Binding Effect. Unless otherwise expressly provided herein, the terms and
    acknowledgements set forth in this Agreement shall be binding upon the Parties and shall
    inure to the benefit of the Parties, and their respective successors, assigns, heirs, executors,
    administrators and representatives.

30. Effective Date. This Agreement shall not be effective unless and until it is executed and
    delivered by all of the Parties. Subject to the preceding sentence, this Agreement shall
    become effective on the date upon which an order of the Bankruptcy Court confirming the
    Debtor’s Plan becomes final and non-appealable.

                                 [Remainder of Page Left Intentionally Blank]




{9449/001/SETTL/01549526;2 }                      9
Case 18-50077-btf11            Doc 184-6 Filed 01/31/19 Entered 01/31/19 16:52:34   Desc
                                     Exhibit E Page 10 of 10



   IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have executed the Agreement on the date set forth below.


LAKESHORE FARMS, INC.


By:                                                      Date:
           Jon Russell, President


                                                         Date:
           Jon Russell, individually


                                                         Date:
           Sarah Russell, individually


FRONTIER BANK


By:                                                      Date:




{9449/001/SETTL/01549526;2 }                    1
                                                0
